DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on applications KR10-2016-0102825 and KR10-2016-0103209 filed on 08/12/2016; KR10-2016-0126856 filed on 09/30/2016; and KR10-2016-0146920 filed on 11/04/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 7-18 of U.S. Patent No. U.S. Patent No. 10,045,325 in view of Woo et al (US 2013/0122930).
Instant Application 16/843289
U.S. Patent No. 10,045,325
Claim 1
Claim 1
Claim 2
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 7
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11

Claim 10
Claim 11
Claim 12
Claim 12
Claim 7
Claim 13
Claim 8
Claim 14
Claim 14
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 17


Regarding Claim 1, Patent ‘325 Claim 1 teach all aspects of the claimed invention except for determining, based on an NB PRS muting indicator, that first NB PRS subframes of a cell are not muted.
In the same field of endeavor, Woo teaches determining, based on an NB PRS muting indicator, that first NB PRS subframes of a cell are not muted ([0087], prs-MutingInfo field indicates a PRS muting configuration of a reference cell, a first bit of the PRS muting sequence may correspond to a first PRS occasion that starts after the SFN of the reference cell becomes 0, PRS muting sequence is valid for all subframes after the UE receives the PRS muting information field, if the PRS muting information field is not provided, the UE may assume that PRS muting is not applied to the reference cell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent ‘325, to further include determining whether there is a muting indicator among the bitmap and configuration parameters obtained signaling the muting of the positioning reference signal, as taught in Woo, in order to ensure proper decoding of received reference signals and reduce ambiguity by providing a means for the terminal device to recognize muting patterns of reference signals. (See Woo [0008-0009]) As such, the instant application claims are an obvious variation of the patent claims and are therefore not patentably distinct therefrom.
Regarding Claim 11, Patent ‘325 Claim 12 teach all aspects of the claimed invention except for determining and transmitting an NB PRS muting indicator, and determining, based on the indicator, first NB PRS subframes of a cell.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent ‘325, to further include determining whether there is a muting indicator among the bitmap and configuration parameters obtained signaling the muting of the positioning reference signal, as taught in Woo, in order to ensure proper decoding of received reference signals and reduce ambiguity by providing a means for the terminal device to recognize muting patterns of reference signals. (See Woo [0008-0009]) As such, the instant application claims are an obvious variation of the patent claims and are therefore not patentably distinct therefrom.

Claims 1-2, 4-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-18 of U.S. Patent No. U.S. Patent No. 10,420,060 in view of Woo et al (US 2013/0122930).
Instant Application 16/843289
U.S. Patent No. 10,420,060
Claim 1
Claim 1
Claim 2
Claim 2
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 7
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 10
Claim 11
Claim 12

Claim 7
Claim 13
Claim 8
Claim 14
Claim 14
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 17


Regarding Claim 1, Patent ‘060 Claim 1 teach all aspects of the claimed invention except for determining, based on an NB PRS muting indicator, that first NB PRS subframes of a cell are not muted.
In the same field of endeavor, Woo teaches determining, based on an NB PRS muting indicator, that first NB PRS subframes of a cell are not muted ([0087], prs-MutingInfo field indicates a PRS muting configuration of a reference cell, a first bit of the PRS muting sequence may correspond to a first PRS occasion that starts after the SFN of the reference cell becomes 0, PRS muting sequence is valid for all subframes after the UE receives the PRS muting information field, if the PRS muting information field is not provided, the UE may assume that PRS muting is not applied to the reference cell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent ‘060, to further include determining whether there is a muting indicator among the bitmap and configuration parameters obtained signaling the muting of the positioning reference signal, as taught in Woo, in order to ensure proper decoding of received reference signals and reduce ambiguity by providing a means for the terminal device to recognize muting patterns of reference signals. (See Woo [0008-0009]) As such, the instant application claims are an obvious variation of the patent claims and are therefore not patentably distinct therefrom.
Regarding Claim 11, Patent ‘060 Claim 12 teach all aspects of the claimed invention except for determining and transmitting an NB PRS muting indicator, and determining, based on the indicator, first NB PRS subframes of a cell.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent ‘060, to further include determining whether there is a muting indicator among the bitmap and configuration parameters obtained signaling the muting of the positioning reference signal, as taught in Woo, in order to ensure proper decoding of received reference signals and reduce ambiguity by providing a means for the terminal device to recognize muting patterns of reference signals. (See Woo [0008-0009]) As such, the instant application claims are an obvious variation of the patent claims and are therefore not patentably distinct therefrom.

Claims 1-3, 5, 8-11, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-9, and 12-18 of U.S. Patent No. U.S. Patent No. 10,652,852 in view of Woo et al (US 2013/0122930).
Instant Application 16/843289
U.S. Patent No. 10,652,852
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 5
Claim 5
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 8
Claim 11
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14

Claim 14
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 17
Claim 21
Claim 12


Regarding Claim 1, Patent ‘852 Claim 1 teach all aspects of the claimed invention except for determining, based on an NB PRS muting indicator, that first NB PRS subframes of a cell are not muted.
In the same field of endeavor, Woo teaches determining, based on an NB PRS muting indicator, that first NB PRS subframes of a cell are not muted ([0087], prs-MutingInfo field indicates a PRS muting configuration of a reference cell, a first bit of the PRS muting sequence may correspond to a first PRS occasion that starts after the SFN of the reference cell becomes 0, PRS muting sequence is valid for all subframes after the UE receives the PRS muting information field, if the PRS muting information field is not provided, the UE may assume that PRS muting is not applied to the reference cell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent ‘852, to further include determining whether there is a muting indicator among the bitmap and configuration parameters obtained signaling the muting of the positioning reference signal, as taught in Woo, in order to ensure proper decoding of received reference signals and reduce ambiguity by providing a means for the terminal device to recognize muting patterns of reference signals. (See Woo [0008-0009]) As such, the instant application claims are an obvious variation of the patent claims and are therefore not patentably distinct therefrom.
Regarding Claim 11, Patent ‘852 Claim 12 teach all aspects of the claimed invention except for determining and transmitting an NB PRS muting indicator, and determining, based on the indicator, first NB PRS subframes of a cell.
In the same field of endeavor, Woo teaches determining and transmitting an NB PRS muting indicator, and determining, based on the indicator, first NB PRS subframes of a cell ([0087], prs-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent ‘852, to further include determining whether there is a muting indicator among the bitmap and configuration parameters obtained signaling the muting of the positioning reference signal, as taught in Woo, in order to ensure proper decoding of received reference signals and reduce ambiguity by providing a means for the terminal device to recognize muting patterns of reference signals. (See Woo [0008-0009]) As such, the instant application claims are an obvious variation of the patent claims and are therefore not patentably distinct therefrom.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent No. 10,873,923.
Instant Application 16/843289
U.S. Patent No. 10,873,923
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16

Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641